Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149610(70)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  CITIGROUP GLOBAL MARKETS REALTY                                                                     Richard H. Bernstein,
  CORPORATION,                                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                SC: 149610
                                                                   COA: 309019
                                                                   Montmorency CC: 11-002761-AV
  PAUL SCHMITZ and DEBORAH SCHMITZ,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  29, 2014 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2015
         p0223
                                                                               Clerk